DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 
Claim 1, line 10, “same length” should read --same first length--
Claim 1, line 11, “same length” should read --same second length--
Claim 1, lines 17-18 should be omitted and replaced with --wherein the first length of needles and second length of needles are different--
Claim 7, line 3, “with a length” should read --with the first length--
Claim 11, line 9, “same length” should read --same first length--
Claim 11, line 22, “same length” should read --same second length--
Claim 11, line 17, “portions of the needle” should read --portions of the needles--
Claim 11, line 17, “first set needle” should read --first needle set--
Claim 11, line 17, “and the needle” should read --and the needles--
Claim 11, lines 19-20 should be omitted and replaced with --wherein the first length of needles and second length of needles are different--
Claims 17-20 are cancelled.
Authorization for this examiner’s amendment was given in an interview with Jae Sung Jang on 11/22/2021.
Reasons for Allowance
Claims 1-5, 7-12, 14-16 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose “wherein the plurality of needles includes at least a first needle set including a same first length of needles coated with a first probe biomolecule positioned at a first depth and a second needle set including a same second length of needles, coated with a second probe biomolecule positioned at a second depth, wherein the first depth is different from the second depth…wherein the first needle set, and the second needle set have a different length of needles” as indicated in claim 1 and similarly in claim 11.
The Examiner has cited Jina (U.S. PGPub. No. 20090099427) and Bhandari (U.S. PGPub. No. 20080138583) as the most pertinent prior art reference, which teaches a similar microneedle devices comprising several of the limitations. However, upon further consideration and the amended claims, this reference fails to teach “wherein the first needle set and second needle set are different”. The identified prior art describes a set of needles with various lengths. However, the applicant claims a first set of needles with the same length and a second set of needles with the same length and the two lengths differing. To modify the prior art exactly as the applicant discloses would be improper hindsight and require the use of the Applicant’s specification as a blueprint for rejection. Furthermore, no other pertinent prior art references were found that would overcome the deficiencies of these references. Therefore, Examiner asserts there is not 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794